ACCEPTED
                                                                                          04-15-00547-CR
                                                                              FOURTH COURT OF APPEALS
                                                                                   SAN ANTONIO, TEXAS
                                                                                    10/2/2015 11:14:36 AM
                                                                                           KEITH HOTTLE
                                                                                                   CLERK

                                  No. 04-15-00547-CR

                                     IN THE                               FILED IN
                                                                   4th COURT OF APPEALS
                           FOURTH COURT OF APPEALS                  SAN ANTONIO, TEXAS
                                    OF TEXAS                      10/02/2015 11:14:36 AM
                             AT SAN ANTONIO, TEXAS                   KEITH E. HOTTLE
                                                                           Clerk


MARK JOHN MCGEE                                                        APPELLANT

V.

THE STATE OF TEXAS                                                       APPELLEE



                     MOTION TO WITHDRAW AS COUNSEL


TO THE HONORABLE JUSTICES OF THE FOURTH COURT OF
APPEALS OF TEXAS:

          COMES NOW, MARK JOHN MCGEE, the Appellant in the above styled

and numbered cause, through the undersigned counsel, pursuant to Texas Rules of

Appellate Procedure 6.1, 6.5, 10.1(a) and 10.2, and files this motion to withdraw as

counsel for the Appellant. In support of this motion, undersigned counsel

respectfully shows the following:

     I.      The factual basis for this motion:

          The trial court appointed attorney Michael Young, in his capacity as Chief

Public Defender of Bexar County, Texas, to represent the Appellant in this case. The


                                            1
case was assigned to the undersigned attorney while he was employed as an

Assistant Public Defender with the Appellate Unit of the Bexar County Public

Defender’s Office. The undersigned attorney entered his appearance as lead counsel

for the Appellant by filing the docketing statement in this case.

      On September 24, 2015, the undersigned attorney was abruptly fired by Chief

Public Defender Michael Young and is no longer employed by the Bexar County

Public Defender’s Office. The undersigned attorney offered to continue to represent

the Appellant in this case, but Mr. Young refused and said the Public Defender’s

Office would “keep” its cases. Mr. Young told the undersigned to leave the office

immediately. The undersigned attorney was not allowed to access his former work

computer or electronic files, and has no access to the physical file that he created for

this case. He also cannot receive any emails that this Court may have sent to his

former Bexar County email address, including any notices or orders relating to this

case. In short, the undersigned can do no further work in this case.

      Within a few hours after being fired, the undersigned attorney met in person

with the Honorable Clerk of the Court, Keith Hottle, to explain that he could take no

further action in this case despite the pending deadline for filing the Appellant’s

brief. The undersigned provided the same information by letter the next day.

      One week later, the undersigned still listed as lead counsel in this case per the


                                           2
Court’s website. To avoid being held accountable for any further delay in this case,

and also to avoid being held accountable for some other person’s filings or similar

actions, taken without the undersigned attorney’s knowledge or consent even while

he is still listed as lead counsel on this Court’s website, the undersigned now must

formally move to withdraw as counsel for the Appellant. All of these facts are within

the personal knowledge of the undersigned attorney.

   II.      Required contents of a motion for leave to withdraw:

         Rule 6.5(a) of the Texas Rules of Appellate Procedure requires the

withdrawing attorney to provide the following information:

   (1) The appellant’s brief is due to be filed on [no date set]. The court reporter’s

         record is due to be filed on October 26, 2015.

   (2) The appellant’s last known address is: [Not available to the undersigned.

         The Appellant is on probation and the undersigned does not have access to the

         files and records which would have the Appellant’s address.]

   (3) A copy of this motion was NOT mailed to the Appellant because the

         undersigned does not know his address.

   (4) The Appellant was NOT informed that he could object to this motion, and

         also NOT informed that the undersigned attorney no longer works for the

         Bexar County Public Defender’s Office.


                                            3
   III.   The undersigned attorney will accept appointment in this case:

       If appointed by the trial court, the undersigned attorney will continue to

represent the Appellant in this case, but only if the Appellant consents and the Bexar

County Public Defender’s Office is removed as counsel of record.

                                      PRAYER

       THEREFORE, undersigned counsel for the Appellant prays that this Court

temporarily abate this appeal and remand this case to the trial court for a hearing on

this motion. As always, the Appellant also asks this Court to grant all such relief as is

fair and just.


                                         Respectfully submitted,

                                         RICHARD B. DULANY, JR.
                                         Texas Bar No. 06196400
                                         Attorney at Law
                                         P.O. Box 782524
                                         San Antonio, TX 78278
                                         (210) 373-2303
                                         (210) 444-9070 fax
                                         richarddulany@gmail.com

                                         /s/ Richard B. Dulany, Jr.
                                         ___________________________________
                                         RICHARD B. DULANY, JR.

                                         ATTORNEY FOR APPELLANT


                                           4
             CERTIFICATE OF SERVICE AND COMPLIANCE

      The undersigned does hereby certify that a copy of the above motion was

delivered by electronic service to the Appellate Section of the State’s Attorney:

Nicholas A. LaHood, Criminal District Attorney, Bexar County District Attorney’s

Office, Appellate Section, 101 W. Nueva St., Suite 710, San Antonio, Texas 78205,

on October 2, 2015. The word count is 797.

                                       /s/ Richard B. Dulany, Jr.
                                       ___________________________________
                                       RICHARD B. DULANY, JR.




                                          5